REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations of a self-priming starting device for a centrifugal pump including an outer housing, inner housing, drum, three-blade support, three spacers, an opening and closing device, and an elastic steel plate with through-holes and further including a gas-liquid cutter with spiral blades and the drum having a plurality of drum chambers with pistons therein as well as limit blocks and the three-blade support has a rotating body therein as in claim 1 are not shown in the prior art of record in combination with the remaining limitations of claim 1.
The current Corrected Notice of Allowance is issued to correct the handling of claim 5 in the attached forms.  Claim 5 was cancelled by applicant in the claim set filed 28 June 2022
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2 August 2022